DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3-6, 11-16, 18-20, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (Butler) (Patent/Publication Number US 2017/0184004). 
	Regarding claims 1 and 14, Butler discloses a sensor table mounting system (300) (Figures 3-7) configured to surround an external housing surface of an exhaust aftertreatment component housing (200, 210, 230) comprising: an insulating blanket assembly (310, 410) configured to surround an external housing surface of an exhaust aftertreatment component (200, 210, 230) housing (e.g. See Figures 3-9; Paragraphs [0036]), the insulating blanket assembly (392, 492) (Figures 7-9) comprising: an inner blanket surface (392), an outer blanket surface opposite the inner blanket surface (between the heat shield 202) (e.g. See Figures 7-9; Paragraphs [0036, 0042-0043]), a first restraint (498) comprising a first restraint first end that is fixed to the outer blanket surface (e.g. See Paragraphs [0043] FIGS. 8-9 depict a second implementation of a sensor mounting table 400 for mounting the sensors and wiring from the DPF, decomposition reaction chamber or pipe, and the SCR catalyst to the aftertreatment system 200. ..... . In some implementations, the insulation 492 may include fiberglass insulation that is attached (e.g., glued) to the intermediate arcuate plate 450 in the one or more arcuate channels 460. In some implementations, the intermediate arcuate plate 450 may be a single sheet metal stamping. The intermediate arcuate plate 450 may further include a clamp channel 470. In some implementations, the clamp channel 470 may be defined by two or more arcuate channels 460. The intermediate arcuate plate 450 may be configured to be attached to the aftertreatment system 200 via a band clamp 498 and the clamp channel 470, such as by wrapping the band clamp 498 about the intermediate mounting plate 450 and the portion of the aftertreatment system 200 to which the sensor mounting table 400 is to be attached.) (e.g. See Figures 8-9; Paragraphs [0043]), and a mounting panel (310, 312, 320, 410, 450, 512, 522, 612, 622) fixed relative to the outer blanket surface (e.g. See Figures 3-4; Paragraphs [0036 and 0043]); and a sensor table (300, 400, 500, 600) comprising: a platform (312, 514, 524, 614, 624), a first standoff (320, 630), a second standoff (320, 630) (e.g. See Paragraphs [0038 and 0048]), a first footing offset from the platform by the first standoff and configured to be coupled to the first restraint (e.g. See Paragraphs [0042- 0044]), and a second footing offset from the platform by the second standoff and configured to be coupled to the first restraint (e.g. See Paragraphs [0042-0044]), wherein the sensor table is configured to be removably coupled to the insulating blanket assembly via the first restraint being coupled to at least one of the first footing or the second footing (e.g. See Paragraphs [0050] The aforementioned sensor mounting tables may permit the entire sensor mounting system and/or a portion thereof (such as in the dual sensor mounting table concepts disclosed) to be easily removable from the aftertreatment system for replacing or repairing one or more sensors, upgrading one or more sensors, and/or removing one or more sensors. Such integrated solutions may minimize the quantity of stampings to potentially a single stamping or two stampings. In addition, the integrated insulation design for the one or more sensor mounting tables may allow for a lower profile.) (e.g. See Paragraphs [0042- 0043 and 0050]); and wherein the first footing and the second footing each abut the mounting panel when the sensor table is coupled to the insulating blanket assembly (e.g. See Paragraphs [0036-0038 and 0042-0043]).
	Regarding claims 3 and 15, Butler further discloses wherein: the insulating blanket assembly comprises a first insulating blanket section and a second insulating blanket section (the first section and the second section separate by the channels 470 and 460) (See Figures 8-9), the inner blanket surface comprises a first inner blanket surface of the first insulating blanket section and a second inner blanket surface of the second insulating blanket section, the outer blanket surface comprises a first outer blanket surface of the first insulating blanket section and a second outer blanket surface of the second insulating blanket section, and the first restraint first end is fixed to the second outer blanket surface (e.g. See Paragraphs [0042-0043]).
	Regarding claims 4 and 18, Butler further discloses wherein: a first mounting aperture (470) is defined by at least one of the first footing or the first standoff, a second mounting aperture is defined by at least one of the second footing or the second standoff, and the first restraint is configured to be coupled to the at least one of the first footing or the second footing, via the first mounting aperture or the second mounting aperture (e.g. See Figures 7-9; Paragraphs [0042-0043]).
	Regarding claims 5 and 19, Butler further discloses wherein the first restraint extends through each of the first mounting aperture and the second mounting aperture so as to removably couple the sensor table to the insulating blanket assembly (e.g. See Figures 7-9; Paragraphs [0042-0043]).
	Regarding claims 6 and 20, Butler further discloses wherein the first restraint is configured to extend from the first restraint first end and through the first mounting aperture and the second mounting aperture along a direction that is perpendicular to a central axis of the exhaust aftertreatment component housing (e.g. See Figures 7-9; Paragraphs [0042-0043]).
	Regarding claims 11 and 25, Butler further discloses wherein the first restraint comprises a strap (e.g. See Figures 7-9; Paragraphs [0042-0043]).
	Regarding claims 12 and 26, Butler further discloses wherein the first restraint comprises a spring (e.g. See Figures 7-9; Paragraphs [0042-0043]).
	Regarding claims 13 and 27, Butler further discloses wherein the first restraint comprises a band clamp (e.g. See Figures 7-9; Paragraphs [0042-0043]).
	Regarding claim 16, Butler further discloses wherein the insulating blanket assembly is configured to be removably coupled to the sensor table via coupling of the first restraint to at least one of a first footing of the sensor table or a second footing of the sensor table (e.g. See Paragraphs [0036-0038 and 0042-0043]).


Allowable Subject Matter
Claims 7-10 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Liu et al. (Pat./Pub. No. US 10371038), Willats et al. (Pat./Pub. No. US 2019/0101041), Balk et al. (Pat./Pub. No. US 7897117), Kroner et al. (Pat./Pub. No. US 2006/0024215), Gisslen et al. (Pat./Pub. No. US 2011/0023452), and Iwata et al. (Pat./Pub. No. US 5832723), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        June 03, 2022